UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A PROXY STATEMENT PURSUANT TO SECTION14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant o Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 BE Aerospace, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: - Aggregate number of securities to which transaction applies: - Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): - Proposed maximum aggregate value of transaction: - Total fee paid: - o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: - Form, Schedule or Registration Statement No.: - Filing Party: - Date Filed: BE AEROSPACE, INC. 1 WELLINGTON, FLORIDA 33414 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JULY 26, 2011 Notice is hereby given that the Annual Meeting of Stockholders of BE Aerospace, Inc. will be held at the Boston Harbor Hotel, 70 Rowes Wharf, Boston, Massachusetts at 10:30 a.m. Eastern Time on Tuesday, July 26, 2011 for the following purposes: 1.To elect two Class II Directors; 2.To consider and act upon a proposal to approve compensation paid to Named Executive Officers of BE Aerospace, Inc. on an advisory basis; 3.To consider and act upon a proposal to approve the frequency of the advisory vote on executive compensation; 4.Ratification of appointment of Independent Registered Public Accounting Firm; and 5.To transact any other business that may properly come before the meeting, or any adjournment thereof. Stockholders of record at the close of business on June 3, 2011 are entitled to notice of and to vote at the meeting. Whether or not you plan to attend the meeting in person, please sign and date the enclosed proxy and return it promptly in the enclosed envelope. By Order of the Board of Directors, RYAN M. PATCH Secretary Wellington, Florida June 17, 2011 TABLE OF CONTENTS Page PROPOSAL NO.1: ELECTION OF DIRECTORS 3 Nomination of Directors 3 Director Nominees 4 Current Directors 5 CORPORATE GOVERNANCE MATTERS 6 Meetings of the Board of Directors and Committees 6 Board Diversity 7 Risk Oversight 7 Board Leadership Structure 8 Stockholder Communications with Our Board of Directors 9 Compensation Committee Interlocks and Insider Participation 9 Compensation of Directors 9 Audit Committee 11 Report of the Audit Committee of the Board of Directors 11 PROPOSAL NO. 2: ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 PROPOSAL NO. 3: ADVISORY VOTE TO APPROVE FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION 14 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 15 COMPENSATION DISCUSSION& ANALYSIS 16 The Objectives of our Named Executive Officer Compensation Program 16 Our Named Executive Officers 16 What our Compensation is Intended to Reward 17 The Elements of our Compensation Program 18 External Benchmarking 23 Stock Ownership 24 Compensation Risks 25 Tax and Accounting Considerations 25 Report of the Compensation Committee on Executive Compensation 25 Summary Compensation Table 27 Grants of Plan-Based Awards During 2010 29 2010 Outstanding Equity Awards at Fiscal Year-End 30 Option Exercises and Stock Vested During 2010 31 Nonqualified Deferred Compensation 31 Employment, Severance and Change of Control Agreements 32 Potential Payments Upon a Termination or Change of Control 37 Equity Compensation Plan Information 41 Policy and Procedures for the Review and Approval of Related Person Transactions 42 Certain Relationships and Related Transactions 42 SECTION16(a)BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 43 PROPOSAL NO. 4: RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 44 AUDIT MATTERS 45 Principal Accountant Fees and Services 45 Pre-Approval Policies and Procedures 45 STOCKHOLDER PROPOSALS 46 OTHER MATTERS 46 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUALMEETING OF STOCKHOLDERS 46 i BE AEROSPACE, INC. ANNUAL MEETING OF STOCKHOLDERS July 26, 2011 PROXY STATEMENT THIS PROXY STATEMENT AND THE ENCLOSED PROXY ARE BEING MAILED TO STOCKHOLDERS ON OR ABOUT JUNE 17, 2011. The enclosed form of proxy is solicited on behalf of BE Aerospace, Inc. (the “Company”) to be voted at the 2011 Annual Meeting of Stockholders to be held at the Boston Harbor Hotel, 70 Rowes Wharf, Boston, Massachusetts at 10:30 a.m. Eastern Time on Tuesday, July 26, 2011, or at any adjournment thereof. If you are a stockholder of record, you may vote in person at the annual meeting, vote by proxy using the enclosed proxy card, vote by proxy over the telephone, or vote by proxy on the internet.Whether or not you plan to attend the meeting, we urge you to vote by proxy to ensure your vote is counted.You may still attend the meeting and vote in person even if you have already voted by proxy. ● To vote in person, come to the annual meeting and we will give you a ballot when you arrive. ● To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided.If you return your signed proxy card to us before the annual meeting, we will vote your shares as you direct. ● To vote over the telephone, dial toll-free 1-800-652-VOTE (1-800-652-8683) using a touch-tone phone and follow the recorded instructions.You will be asked to provide the control number from the enclosed proxy card.Your vote must be received by 1:00 a.m. Central Time, on July 26, 2011 to be counted. ● To vote on the internet, go to http://www.investorvote.com to complete an electronic proxy card.You will be asked to provide the control number from the enclosed proxy card.Your vote must be received by 1:00 a.m. Central Time, on July 26, 2011 to be counted. A proxy may be revoked by a stockholder at any time before it is voted (i) by returning to the Company another properly signed proxy bearing a later date; (ii) by delivering a written revocation to the Secretary of the Company; or (iii) by attending the meeting and voting the shares represented by the proxy in person.Shares represented by the enclosed form of proxy properly executed and returned or submitted over the telephone or on the internet, and not revoked, will be voted at the meeting by the persons named as proxies, Thomas P. McCaffrey and Ryan M. Patch. The expense of soliciting proxies will be borne by the Company.In addition to the solicitation of proxies by mail, the Company may use the services of its officers and other employees to solicit proxies personally, by telephone and telegram from brokerage houses and by other stockholders.Officers and other employees of the Company will receive no compensation in addition to their regular salaries for soliciting proxies.The Company has retained Georgeson Shareholder Communications, Inc. to assist in solicitation of proxies for a fee of $7,000 plus expenses.The Company will reimburse brokers and other persons for their reasonable charges and expenses in forwarding soliciting materials to the beneficial owners of the common stock. In the absence of contrary instructions, the persons named as proxies will vote in accordance with the intentions stated below.The holders of record of shares of the Company’s common stock, $0.01 par value, at the close of business onJune 3, 2011 are entitled to receive notice of and to vote at the meeting.As of April 26, 2011 the Company had 103,493,059 shares of common stock issued and 103,115,223 shares of common stock outstanding.Each share of common stock is entitled to one vote on each matter to come before the meeting. Consistent with Delaware state law and the Company’s by-laws, a majority of the votes entitled to be cast present in person or represented by proxy, constitutes a quorum as to such matter.Votes cast by proxy or in person at the meeting will be counted by the person appointed by the Company to act as inspector of election for the meeting.The two nominees for election as directors at the meeting who receive the greatest number of votes properly cast for the election of directors, Proposal No. 1, shall be elected directors.The affirmative vote of a majority of the votes in attendance at the meeting (at which a quorum is present), present in person or represented by proxy, that are properly cast, is necessary to approve the actions described in Proposal No. 2. and No. 4.The option that receives the highest number of votes properly cast for the frequency to hold the say-on-pay vote, as described in Proposal No. 3, will be considered the preferred frequency. 1 The inspector of election will count the total number of votes cast “for” the nominee for election as a director or “for” approval of Proposals No. 2 and No. 4 for purposes of determining whether sufficient affirmative votes have been cast for each such proposal and will count the total number of votes cast for each option for purposes of determining which option has received the highest number of votes for Proposal No. 3.The inspector of election will count shares (i)represented by proxies that withhold authority to vote either for the nominees for election as a director or for Proposals No. 2, No. 3 and No. 4; or (ii) that reflect abstentions and “broker non-votes” as shares that are present and entitled to vote on the matter for purposes of determining the presence of a quorum, but abstentions and broker non-votes will not have any effect on the outcome of voting on the election of directors or Proposals No.2, No. 3 and No. 4.“Broker non-votes” are shares represented at the meeting held by brokers or nominees as to which (i) instructions have not been received from the beneficial owners or persons entitled to vote; and (ii) the broker or nominee does not have the discretionary voting power on a particular matter. The Annual Report to Stockholders for the Company’s fiscal year ended December 31, 2010 accompanies this proxy statement. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS BE Aerospace, Inc.’s Proxy Statement and Annual Report on Form 10-K is available at www.beaerospace.com 2 PROPOSAL NO. 1 ELECTION OF DIRECTORS Nomination of Directors As provided in its charter, the Nominating and Corporate Governance Committee identifies and recommends to the Board of Directors (the “Board”) nominees for election and re-election to the Board and will consider nominations submitted by stockholders.The Nominating and Corporate Governance Committee, in consultation with the Chairman of the Board of Directors, evaluates candidates proposed by stockholders using the same criteria as for other candidates. The Chairman of the Board and the Nominating and Corporate Governance Committee seek to create a Board of Directors that is strong in its collective skills and experience with respect to finance, leadership, business operations and industry knowledge.The Nominating and Corporate Governance Committee reviews with the Chairman and the full Board of Directors, on an annual basis, the current composition of the Board of Directors in light of characteristics of independence, skills, experience, competency and availability of service to the Company of its members and of the Company’s anticipated needs.All of our independent directors serve on Board Committees further supporting the Board by providing experience to those Committees.The needs of each Committee are also reviewed when considering nominees to the Board.In connection with its most recent annual review, the Nominating and Corporate Governance Committee recommended the nomination of Messrs. Robert J. Khoury and Jonathan M. Schofield, two of our directors currently designated as Class II Directors, whose terms expire at the meeting, to serve as Class II Directors for a term of three years, expiring at the 2014 Annual Meeting of Stockholders.If Messrs. Khoury and Schofield are re-elected, the Nominating and Corporate Governance Committee as well as the Chairman and the full Board believe that the Board of Directors will have an excellent Board composition, of a suitable size, and with the appropriate diversity of skills and experience with respect to finance, leadership, business operations and industry knowledge.The biographies of Messrs. Khoury and Schofield and our continuing current directors below contain information regarding each nominee’s and continuing current directors’ experience, qualifications and skills.When the Nominating and Corporate Governance Committee reviews a potential new candidate, it looks specifically at the candidate’s qualifications in light of the size of the Board of Directors and the needs of the Board of Directors at a given point in time. In nominating director candidates, the Nominating and Corporate Governance Committee strives to nominate directors that exhibit high standards of ethics, integrity, commitment and accountability.In addition, all nominations attempt to ensure that the Board of Directors shall encompass a range of talent, skills and expertise and industry experience sufficient to provide sound guidance with respect to our operations and activities. Under our Nominating and Corporate Governance Committee charter, directors must inform the Chairman of the Board and the Chair of the Nominating and Corporate Governance Committee in advance of accepting an invitation to serve on another public company board.In addition, no director may sit on the Board, or beneficially own more than 1% of the outstanding equity securities, of any of our competitors in our principal lines of business.We also discourage our directors from serving on the board of directors of more than three public companies. To recommend a nominee, a stockholder shall give notice to our Corporate Secretary at our registered address in Wellington, Florida.This notice should include the candidate’s brief biographical description, a statement of the qualifications of the candidate, taking into account the qualification requirements set forth above, and the candidate’s signed consent to be named in the proxy statement and to serve as a director if elected.The notice must be given no later than the earlier of (i) 50 days before the first anniversary of the last Annual Meeting of Stockholders or (ii) if less than 60 days notice of the date of the Annual Meeting of Stockholders at which directors are to be elected is given, ten days after such notice.Once we receive the recommendation, we will deliver a questionnaire to the candidate that requests additional information about the candidate’s independence, qualifications and other information that would assist the Nominating and Corporate Governance Committee in evaluating the candidate, as well as certain information that must be disclosed about the candidate in our proxy statement, if nominated.Candidates must complete and return the questionnaire within the time frame provided to be considered for nomination by the Nominating and Corporate Governance Committee. The Nominating and Corporate Governance Committee has not received any nominations for director from stockholders for the 2011 Annual Meeting of Stockholders. The persons named in the enclosed proxy intend to vote each share as to which a proxy has been properly executed and returned or submitted over the telephone or on the internet and not revoked in favor of the election as directors of the two nominees named below, each of whom is now a director of the Company, unless authority to vote for the election of any or all of such nominees is withheld by marking the proxy to that effect. 3 Pursuant to the Company’s Restated Certificate of Incorporation, the Board of Directors is divided into three classes, each as nearly equal in number as possible, so that each director (in certain circumstances after a transitional period) will serve for three years, with one class of directors being elected each year. The nominees are Messrs. Robert J. Khoury and Jonathan M. Schofield, two of our directors currently designated as Class II Directors, whose terms expire at the meeting, and until their respective successors are elected and shall qualify to serve.The enclosed proxy cannot be voted for a greater number of persons than two. If elected, Messrs. Robert J. Khoury and Jonathan M. Schofield will serve as Class II Directors for a term of three years, expiring at the 2014 Annual Meeting of Stockholders, and until their respective successors are elected and shall qualify to serve. The Company expects that Messrs. Robert J. Khoury and Jonathan M. Schofield will be able to serve, but if they are unable to serve, the proxies reserve discretion to vote, or refrain from voting, for a substitute nominee or nominees or to fix the number of directors at a lesser number. Set forth below is the business experience of, and certain other information regarding, the two director nominees and the other current directors of the Company. Director Nominees Name, Age, Business Experience and Current Directorships Director Since ROBERT J. KHOURY, 69 Robert J. Khoury has been a Director since July 1987, when he co-founded the Company.On December 31, 2005, Mr. Khoury retired from service as the Company’s President and Chief Executive Officer, a position he held since August 2000.From April 1996 through August 2000, he served as Vice Chairman of the Company.Mr. Khoury currently serves on the Board ofGovernors of the Aerospace Industries Association.Mr. Khoury currently serves on the Board of Directors of Mar-Test, Inc., a leading provider of low-cycle fatigue testing for the aerospace and medical industries. Mr. Khoury has his Professional Director Certification from the American College of Corporate Directors.Mr. Khoury is the brother of Amin J. Khoury, our Chairman and Chief Executive Officer.During Mr. Khoury’s 20-year tenure as COO and/or CEO he oversaw the integration of numerous acquired businesses including the alignment of our business processes and I.T. systems across all functions, implemented lean manufacturing and oversaw the implementation of best practices in human resources.These experiences, together with his intimate knowledge of our business and industry, uniquely qualify him to serve as a member of our Board of Directors. JONATHAN M. SCHOFIELD, 70 Jonathan M. Schofield has been a Director since April 2001.From December 1992 through February 2000, Mr. Schofield served as Chairman and CEO of Airbus North America Holdings, a subsidiary of Airbus Industrie, a manufacturer of large civil aircraft, and served as Chairman from February 2000 until his retirement in March 2001.Prior to 1989 Mr. Schofield served in various executive positions at Pratt & Whitney, a division of United Technologies Corporation.From 1989 until he joined Airbus, Mr. Schofield was President of United Technologies International Corporation.Mr. Schofield is currently a member of the Board of Directors of Aero Sat, Inc., Nordam Group, and TurboCombustor Technology, Inc. and is a trustee of LIFT Trust.Mr. Schofield’s education, aerospace industry business experience, including his role as Chairman and CEO of Airbus North America, and as President of United Technologies International during which he developed and executed global marketing strategies and interfaced with procurement, finance and human resources, together with his intimate knowledge of our business and industry, uniquely qualifies him to serve as a member of our Board of Directors. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE ELECTION OF EACH OF THE LISTED NOMINEES. 4 Current Directors Director Term Name, Age, Business Experience and Current Directorships Since Expires CHARLES L. CHADWELL, 70 Charles L. Chadwell has been a Director since January 2007.He was the Vice President and General Manager, Commercial Engine Operations for GE Aircraft Engines, from which he retired in 2002.After joining General Electric in 1965, he held a variety of management positions, including:Program Manager, CF6-80C program; Plant Manager, GE Aircraft Engines’ Wilmington, North Carolina plant; General Manager, GE Aircraft Engines’ Sourcing Operations; General Manager, Production Operations, GE Aircraft Engines’ Lynn, Massachusetts plant; Vice President, GE Aircraft Engines Human Resources; and Vice President and General Manager, Production and Procurement, GE Aircraft Engines.Mr. Chadwell currently serves on the Boards of Spirit AeroSystems Holdings Inc., Parkway Products Inc. and is Chairman of the Board of PaR Systems.Mr. Chadwell’s education and business experience, including his senior management roles with General Electric in human resources, production and procurement, program management, and as a general manager with oversight responsibilities for engineering, supply chain and procurement, production, finance and human resources, as well as his intimate knowledge of our business and industry, qualifies him to serve as a member of our Board of Directors. RICHARD G. HAMERMESH, 63 Richard G. Hamermesh has been a Director since July 1987.Dr. Hamermesh has been a Professor of Management Practice at Harvard Business School since July 1, 2002.From 1987 to 2001, he was a co-founder and a Managing Partner of The Center for Executive Development, an executive education and development consulting firm.From 1976 to 1987, Dr. Hamermesh was a member of the faculty of Harvard Business School.He is also an active investor and entrepreneur, having participated as a principal, director and investor in the founding and early stages of more than 15 organizations.Dr. Hamermesh’s education and business experience as co-founder of a leading executive education and consulting firm, as president, founder, director and co-investor in over 15 early stage businesses, and his 25 years as a Professor of Management Practice at Harvard Business School where he has led MBA candidates through thousands of business case studies, as well as his intimate knowledge of our business and industry (including over 24 years as a member of our Board of Directors), uniquely qualifies him to serve as a member of our Board of Directors. AMIN J. KHOURY, 72 Amin J. Khoury has been the Chairman of the Board of Directors since July 1987 when he co-founded the Company.Effective December 31, 2005, Mr. Amin J. Khoury was appointed Chief Executive Officer.Mr. Amin J. Khoury also served as the Company’s Chief Executive Officer until April 1, 1996.Since 1986, Mr. Khoury has been a director of Synthes, Inc., the world’s leading manufacturer and marketer of orthopedic trauma implants and a leading global manufacturer and marketer of cranial maxillofacial and spine implants.Mr. Khoury has a Professional Director Certification, earned through an extended series of director education programs sponsored by the Corporate Directors Group, an accredited organization of RiskMetrics Group.Mr. Khoury’s education, his business experience, which includes having co-founded our Company, and serving as Chairman and CEO since 1987, during which he was primarily responsible for the development and execution of our business strategies which resulted in the growth in our business from a single product line business with $3.5 million in annual sales, to the leading global manufacturer of commercial aircraft and business jet cabin interior products and the world’s leading distributor of consumable products, with annual revenues in 2010 of nearly $2.0 billion, uniquely qualify him to serve as a member of our Board of Directors. Mr. Khoury has led both our acquisition strategy and our operational integration and execution strategies.He is a highly effective leader in organizational design and development matters and has been instrumental in identifying and attracting both the managerial talent and Board members who currently serve the Company.He has an intimate knowledge of the Company, its industry and its competitors which he has gained over the last 24 years, all of which uniquely qualify him to serve as our Company’s Chairman of the Board of Directors. 5 Director Term Since
